Title: IX. La Luzerne’s Observations on Jefferson’s Projet, September 1788
From: La Luzerne
To: 



Septembre 1788

Ces observations en géneral portent beaucoup plus sur des expressions, que sur le fond des choses; et quelques explications fort simples paroissent pouvoir tout concilier.
Art. 2. On ne peut éviter d’être surpris de la résistance opposée à la proposition d’une immunité aussi restreinte, que celle qui étoit denoncée dans cet art., et cela n’est pas propre à rassurer les personnes qui seront employées par le gouvernement, sur leur sureté personnelle, et sur la crainte qu’on n’abuse sans cesse des formes multipliées dans l’administration de la justice Americaine pour les vexer de toutes manieres. A cet égard la reciprocité n’est pas exacte, parce que, comme on l’a observé dans les notes sur le projet, les loix francoises assurent bien davantage la liberté individuelle, et laissent bien moins de moyens de forme à la chicane. Si l’expression d’immunité paroit trop forte il seroit sans doute possible d’en trouver qu’elqu’autre mais de quelque maniere que ce Soit il faut leur garantir protection et sureté.
Quant à la suppression des mots, toutes personnes attachées aux fonctions Consulaires, dont on craint une extension trop grande, on peut en effet la limiter. Je proposerois d’ajouter aux Consuls et vice Consuls leurs Chanceliers.
Art. 5. La Correction proposée est à peu près indifferente.
Art. 8. L’observation sur cet article annonce des craintes qui paroissent n’avoir pas de fondement puisque les Réglemens maritimes dont il s’agit ne peuvent être relatifs qu’à la police particulière des Equipages, leur composition &c., et je ne pense pas qu’aucune Nation puisse étendre sa législation sur la navigation d’une autre, et s’attribuer le droit de changer l’ordre établi sur un batiment étranger auquel elle donne azyle dans ses Ports. Un Batiment françois mouillé dans un Port Américain ne cesse pas pour cela d’être françois et son régime interieur ne peut être conduit que par les Loix françoises; une nation qui éleveroit la prétention contraire me semble se mettre dans un cas d’éloigner tous étrangers de ses Ports; il n’est personne qui en s’engageant pour servir sur un Batiment national de la maniere prescrite par les loix de son pais, et sous la sauvegarde de ces Loix, veuille consentir à soumettre l’exécution de ces mêmes engagemens, et l’Ordre de son service aux Réglemens d’un autre Païs, et changer de principe en  entrant dans chaque Port, ainsi, par exemple, si les réglemens nationnaux défendent au Capitaine d’infliger telle espece de punition à ses matelots parce que dans l’opinion des françois elle est infamante, que l’opinion ne soit pas la même dans le païs ou il se trouve, et que cette punition y soit permise, les magistrats locaux peuvent ils autoriser le Capitaine à l’infliger, pourroient ils aussi l’empêcher de faire usage sur son Equipage de son autorité legitime, comme de faire mettre aux fers un matelot désobéissant, si la punition des fers se trouve interdite par les loix américaines, de pareils principes sont inadmissibles. Ce seroit exiger de tous les Batimens étrangers qu’ils quittent leur Pavillon en entrant dans les Ports. M. de Jefferson n’a pas pu avoir cette idée. Il y a surement ici quelque équivoque, et peut être a-t-il confondu la police particulière et intérieure de l’équipage avec la Police du Port. Dans ce dernier cas il auroit complettement raison. Car s’il est évident que dans chaque Batiment la police intérieure doit etre conduite par les Reglemens nationnaux de ce Batiment, il ne l’est pas moins que ce navire reçu dans un Port ami, doit se conformer aux Réglemens de ce Port, pour tout ce qui est extérieur, oû qui peut avoir quelque influence extérieure, comme l’amarrage, le chargement et déchargement, le délestage, l’extinction des feux, le déchargement des Poudres. Je conclurrai de tout cela que M. de Jefferson n’a réprouvé la plus grande partie de cet article, que parce qu’il n’etoit pas énoncé d’une manière assès précise, et qu’il faut l’éclaircir, mais non pas le supprimer.
Art. 9. Puisque M. Jefferson pense que l’expression générale, et autres personnes des Equipages peut exposer à quelques difficultés, et qu’il préfère un dénombrement détaillé des differentes qualités des personnes qui composent les Equipages, je n’y vois pas d’inconvenient. On peut alors énoncer les Capitaines, officiers, officiers mariniers, matelots, soldats, novices, mousses.
Quant à la preuve par le role d’Equipage, elle étoit indiquée parce que c’est la seule preuve légale qui puisse être admise en pareil cas dans les tribunaux de france. Cette piece au reste n’est pas (comme semble le penser M. Jefferson) l’ouvrage du Cap[itain]e; ce n’est point un simple Master Roll tenû par luy, c’est une piece de Bord, faite en forme legale par un officier public, c’est à dire par le Commissaire des classes de la Marine, lors de l’armement du Navire, et ce Role contient outre les noms et qualités des hommes de l’Equipage, les Conditions de leurs Engagements. Le Capitaine ne peut plus y rien changer et si quelques uns des hommes de l’Equipage sont dans le Cours du voyage debarqués et  remplacés, les notes relatives à ces changemens, ainsi qu’aux désertions, morts, &c. ne peuvent être inscrittes sur le Rolle que par le Commissaire du Port oû le Navire se trouve ou en païs étrangers par le Consul. Rien n’est donc plus authentique qu’une pareille pièce. Il est vrai d’ailleurs que dans nos principes une éxpression comme celle de L’article justifiera par le Rolle d’Equipage, oblige à faire l’espèce de preuve demandée, mais n’exclût pas les autres, et n’empêche pas de présenter des preuves contraires. On ne peut donner à une pièce cette force irrésistible et absolüe, qu’en l’énoncant expressement dans la loi (et on y employe ordinairement pour cela ces mots fera foy jusqu’à inscription de faux); si l’expression de l’arte. proposé présente ce sens suivant la jurisprudence américaine et exclut toute preuve contraire, il est certain qu’il faut le reformer. Mais il me semble qu’il seroit toujours necessaire de faire mention de la preuve par le moyen du rolle, qui, ainsi qu’on la dejà dit, contient l’engagement des matelots contracté devant un officier public.
Arte. 11. On ne proposoit pas dans cet Arte. d’attendre la présence des Consuls pour faire des perquisitions à bord des Navires nationnaux, mais de les avertir, et la note mise en marge en expliquoit le motif. C’étoit pour les mettre dans le cas de faire les représentations que la circonstance peut éxiger. Peut être il conviendroit de changer quelque chose à la rédaction, et d’annoncer seulement que dans tous les cas oû un homme sera arrêté à bord d’un Navire françois ou américain, les magistrats qui donneront l’ordre pour cet arrêt en feront prévenir le Consul de la Nation à laquelle le Navire appartient, lequel pourra se rendre s’il le juge à propos. Je ne vois aucun inconvenient a cet acte qui n’est purement que d’égard, et d’honneteté, et quelque jaloux qu’on puisse étre de son autorité, il est impossible d’y trouver rien qui la blesse.
Art. 12. Il est très vrai (comme M. de Jefferson le remarque à la fin de sa note) que cet article n’a pas un rapport direct aux fonctions de Consul. Ainsi il n’est pas absolument nécessaire de le laisser subsister dans cette Convention; on ne l’avoit proposé que parce qu’il est dans d’autres, que c’est une chose de style et qui paroissoit utile pour prévenir des difficultés. L’observation de M. Jefferson prouve que cela est encore plus important que je ne l’avois imaginé et je prie M. de Reyneval de réflechir serieusement sur les moyens d’eviter les conséquences facheuses qui doivent résulter des opinions et des principes que les Americains développent dans cette circonstance. Il est certain qu’aucun Commandant de Bâtiment de guerre, etant dans le Port d’une Nation amie ne souffrira jamais, tant qu’il lui restera quelque moyen de l’empecher,  que les magistrats de cette nation oû des officiers quelconques civils ou militaires viennent faire des perquisitions à son bord, et y exercer des actes d’autorité et de jurisdiction. Ce Commandant manqueroit à son devoir, s’il n’employoit pas toute la force militaire dont il peut disposer pour repousser une pareille violence qui seroit considérée comme un acte d’hostilité auquel on ne peut répondre qu’à coups de Canon. Ce sont les principes de la Marine françoise, et à ce que je crois aussi de celles de toutes les Nations de l’Europe. Je ne connois à cet egard aucune exception même pour les Ports d’Espagne dans lesquels les Batimens de guerre françois ne souffrent aucune visite malgré l’union établie par le pacte de famille. Il ne s’agit donc pas d’examiner si l’affirmation d’un Capitaine de Vaisseau de guerre qu’un tel homme n’est pas à son bord, doit faire ou ne pas faire foi dans les tribunaux américains; les avocats peuvent decider cette question de forme comme ils voudront; mais il faut savoir s’il peut être convenable à la dignité d’une grande Puissance de sacrifier les principes communs à toutes, et de souffrir à bord de ses Vaisseaux de guerre des visites, dont la seule proposition seroit maintenant considérée comme une insulte. On peut douter que les Puissances Européenes se déterminent à avoir des égards si etranges pour les prétentions des tribunaux americains. Au reste ceci ne peut regarder les détails dont je suis chargé, mais je crois devoir avertir M. de Rayneval, dans cet ecrit qui n’est que pour lui seul, de la nécessité qui me paroit urgente, d’eclaircir une question si propre à produire des querelles graves. Probablement cela sera facile, parce que je présume que M. de Jefferson en écrivant sa note, n’a consideré que la question légale, et n’a pas fait attention aux conséquences rélatives aux droits de la guerre, et aux égards que les Puissances doivent respectivement à leurs Pavillons militaires.
